Citation Nr: 0737372	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  99-14 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
major depressive disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
seborrheic dermatitis.

3.  Entitlement to service connection for urticaria to 
include as an undiagnosed illness.

4.  Entitlement to an increased rating for fibromyalgia with 
chronic fatigue syndrome, currently evaluated as 20 percent 
disabling.

5.  Entitlement to an increased rating for headaches, 
currently evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1990 to April 1991.  The veteran also had a prior 
period of service in a reserve component. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in December 1998, 
September 2004, and June 2005, of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Houston, Texas.  

In March 2001 and again in August 2007, the veteran failed to 
show for scheduled hearings before a Veterans Law Judge.

As to the claim for a major depressive disorder, although the 
RO in December 1998 and the Board in November 2000 and June 
2003 characterized this issue as a claim for service 
connection, the Board notes that this claim was the subject 
of a final prior October 1997 rating decision.  That decision 
was final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104 (2007).  Therefore, because the United States Court 
of Appeals for Veterans Claims (Court) has held that in a 
matter such as this the Board has a legal duty to consider 
the issue of whether new and material evidence has been 
received to reopen the claim regardless of the earlier VA 
actions, the Board has characterized the issue as it appears 
on the first page of this decision.  See Barnett v. Brown, 
8 Vet. App. 1 (1995).  

As to the claims for a major depressive disorder and 
seborrheic dermatitis, these issues were the subject of Board 
remands in November 2000 and June 2003.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Evidence received since a rating decision in October 1997 
by the RO, denying service connection for a major depressive 
disorder, is new and material because it bears directly on 
the matter at hand, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  Clear and unmistakable evidence does not show that a 
major depressive disorder existed prior to the veteran's 
entry onto active duty.  

3.  A major depressive disorder was not shown to have been 
present in service; was not manifest to a compensable degree 
within one year of separation from service; and the current 
major depressive disorder, first documented after service 
beyond the one-year presumptive period for a psychosis as a 
chronic disease, is unrelated to an injury or disease of 
service origin.

4.  In a rating decision, dated in November 1994, the RO 
denied the veteran's claim of service connection for a skin 
rash and thereafter, in rating decisions dated in September 
1995 and October 1997, denied the claimant's applications to 
reopen the claim; after the veteran was notified of the 
adverse determinations and of her procedural and appellate 
rights, she did not appeal any of the rating decisions.  

5.  The additional evidence presented since the last 
unappealed rating decision in October 1997 does not relate to 
an unestablished fact necessary to substantiate the claim of 
service connection for seborrheic dermatitis.

6.  Urticaria is not currently shown.

7.  The veteran's fibromyalgia with chronic fatigue syndrome 
is manifested by widespread musculoskeletal pain and tender 
points that are nearly constant and refractory to therapy. 

8.  The veteran's headaches are manifested by objective 
complaints of, at its worst, daily episodes that the veteran 
claims prevents her from working, but no objective evidence 
of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a major depressive 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

2.  A major depressive disorder was not incurred in or 
aggravated by service and service connection for a major 
depressive disorder as a psychosis may not be presumed based 
on the one-year presumption for a chronic disease.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  The rating decision in October 1997, denying the 
veteran's application to reopen the claim of service 
connection for seborrheic dermatitis, became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2007).

4.  The additional evidence presented since the rating 
decision of October 1997 by the RO, denying the application 
to reopen the claim of service connection for seborrheic 
dermatitis, is not new and material and the claim of service 
connection for seborrheic dermatitis is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  

5.  Urticaria was not caused or aggravated by service and 
service connection for urticaria as an undiagnosed illness 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.317 (2007). 

6.  The criteria for a 40 percent rating for fibromyalgia 
with chronic fatigue syndrome have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5025(2007).

7.  The criteria for a rating higher than 30 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Pursuant to 38 C.F.R. § 3.159, VA 
must request that the claimant provide any evidence in her 
possession that pertains to the claims.

In a new and material evidence claim, the VCAA notice must 
include both the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the claim to reopen for a major depressive disorder, 
because the application to reopen the claim is granted, 
further discussion of the VCAA is not warranted.

As to the claim to reopen for seborrheic dermatitis, the RO 
provided the veteran with pre-adjudication VCAA notice by 
letter, dated in February 2004.  The veteran was informed 
that new and material evidence was needed to reopen the claim 
of service connection for seborrheic dermatitis, that is, 
evidence not previously considered and that related to a fact 
not previously established, that is, evidence of an injury or 
disease in service or event in service, causing injury or 
disease; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was also informed 
on the evidence needed to substantiate the underlying claim 
of service connection, namely, evidence of an injury or 
disease in service or event in service, causing injury or 
disease; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service. 

As to the claims for service connection for a major 
depressive disorder and urticaria, the RO provided post-
adjudication VCAA notice by letters, dated in January 2001, 
in June 2003, in February 2004, and in April 2005.  The 
veteran was notified of the evidence needed to substantiate 
the claims of service connection, namely, evidence that a 
pre-existing injury or disease was aggravated beyond its 
natural progress by military service or evidence of an injury 
or disease in service or event in service, causing injury or 
disease; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.

As to the claims for increased ratings, the RO provided pre-
adjudication VCAA notice by letter, dated in February 2005.  
The veteran was also notified of the evidence needed to 
substantiate the claims for increase, that is, evidence of an 
increase in severity.

As to all the claims, the veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that she could submit private medical 
records or authorize VA to obtain private medical records on 
her behalf.  The veteran was asked to submit any evidence 
that would include that in her possession.  The above notices 
included, in general, the provision for the effective date of 
the claims, that is, the date of receipt of the claims, as 
well as the general rules for rating a disability.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing defect, however, was cured without 
prejudice to the veteran because she had a meaningful 
opportunity to participate effectively in the processing of 
the claims as she had the opportunity to submit additional 
argument and evidence and to address the claims at a hearing.  
Moreover, after receiving the VCAA notices her claims was 
readjudicated in the March 2007 supplemental statement of the 
case.  As the timing error did not affect the essential 
fairness of the adjudication of the claims, the presumption 
of prejudicial error as to the timing error in the VCAA 
notice is rebutted.  Sanders v. Nicholson, 457 F.3d 881 (Fed. 
Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  

The RO has obtained all service medical records and all 
identified post-service VA and private treatment records as 
well as obtained medical opinions.  As the veteran has not 
identified any additional evidence pertinent to the claim and 
as there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist. 

Applications to Reopen 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  

As to the application to reopen the claim of service 
connection for a major depressive disorder, because the claim 
was filed in September 1998, "New and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears "directly and substantially" upon the 
specific matter under consideration.  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001).

As to the application to reopen the claim of service 
connection for seborrheic dermatitis, because the claim was 
filed in December 2002, new evidence means existing evidence 
not previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  

Major Depressive Disorder

In a rating decision in October 1997, the RO denied service 
connection for depression including as due to an undiagnosed 
illness, because the record showed it pre-existed military 
service and did not show it was aggravated by her military 
service or that it was a symptom of an undiagnosed illness.  
After the veteran was notified of the adverse determination 
and of her procedural and appellate rights, she did not 
perfect an appeal to the rating decision and by operation of 
law the rating decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104(a) (2007). 

The additional evidence associated with the claims folders 
since the October 1997 rating decision includes a February 
2005 VA treatment record in which the treating healthcare 
professional opined that her current anxiety reaction, 
depression, was related to her experience in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
record also shows that the veteran served in the Southwest 
Asia theater of operations during the Persian Gulf War from 
January 1991 to April 1991.

Therefore, because the credibility of the newly presented 
evidence is to be presumed, the Board finds that the 
additional evidence bears directly on the matter at hand and 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim (i.e., her current 
major depressive disorder being due to her military service) 
which was not previously submitted  and therefore the 
evidence is both new and material as defined by regulation, 
38 C.F.R. § 3.156(a) (2001), and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

Seborrheic Dermatitis

In a rating decision, dated in November 1994, the RO denied 
the initial claim of service connection for a rash on grounds 
that a rash was neither diagnosed in-service or post-service.  
After the veteran was notified of the adverse determination 
and of her procedural and appellate rights, she did not 
appeal the rating decision and by operation of law the rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 

Thereafter, in a rating decision dated in September 1995, the 
RO denied the claim for a rash to include as an undiagnosed 
illness on grounds that a rash neither arose during military 
service nor was a manifestation of an undiagnosed illness.  
After the veteran was notified of the adverse determination 
and of her procedural and appellate rights, she did not 
appeal the rating decision and by operation of law the rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 

In a rating decision, dated in October 1997, the RO again 
denied the application to reopen the claim of service 
connection for a rash to include as an undiagnosed illness on 
grounds that the rash neither occurred in nor was caused by 
military service and the rash, diagnosed as seborrheic 
dermatitis, is not an undiagnosed illness.  After the veteran 
was notified of the adverse determination and of her 
procedural and appellate rights, she did not appeal the 
rating decision and by operation of law the rating decision 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 

At the time of the last final October 1997 rating decision, 
the evidence consisted of service medical records, VA 
treatment records dated from November 1993 to January 1996, 
VA examination reports dated in March 1994, August 1997, and 
September 1997, medical literature, and lay statements in 
support of her claim from friends and/or family dated in 
September 1996 and October 1996 as well as the veteran's 
written statements to the RO and her testimony at a personal 
hearing in June 2001.

All of the above records were negative for complaints, 
diagnoses, or treatment for a rash, including one diagnosed 
as seborrheic dermatitis, except for the August 1997 VA 
general examination report.  As to the August 1997 VA 
examination report, it noted the veteran's complaints of red 
blotches on her face and arms and thereafter, while not 
finding any red blotches, diagnosed seborrheic dermatitis.

In the written statements and testimony, the veteran and her 
friends and/or family asserted that current rashes were due 
to her military service.

The current claim to reopen was received at the RO in 
December 2002.  The additional evidence consists of 
duplicative VA treatment records dated from March 1994 to 
January 1996 as well as VA treatment records dated from 
February 1996 to February 2007; private treatment records 
from Ville Rosa Hospital dated in August 1998, Dr. Fernando 
Aguirre dated from February 1997 to August 2002, Deborah K. 
Berg, R.N., dated from August 2000 to April 2001, Radiology 
Associates dated in May 2001, M&S Imaging dated from February 
1997 to September 2002, Dr. Patrick A. Masters dated from 
February 2000 to November 2002, Dr. Joshua B. Stowlow dated 
from March 2001 to November 2002,  MacGregor Medical Center 
dated from April 1996 to October 2002, University Health 
System dated in January 2004, University Medical Center dated 
in September 2004, Nex Healthcare System dated in January 
2004, and Arizona Community Physicians dated from July 2005 
to August 2005; VA examination reports dated in December 
2002, July 2004, August 2004, March 2005, and November 2005; 
and lay statements in support of her claim from friends and 
family dated in August 2003 and February 2005 as well as the 
veteran's written statements to the RO. 

The non-duplicative private and VA records show the veteran's 
continued complaints or treatment for a skin rash diagnosed 
as seborrheic dermatitis on just a few occasions.  
Interestingly, at the December 2002 and July 2004 VA skin 
examinations, the veteran was not observed as having a 
current skin disability.

In the written statements, the veteran and her friends and 
family continued to assert, among other things, that 
claimant's current rashes were due to her military service.

The private and VA records are not new and material because 
the records by themselves or when considered with previous 
evidence of record do not relate to an unestablished fact 
necessary to substantiate the claim, that is, evidence that 
relates seborrheic dermatitis, first documented after 
service, to service, the absence of which was the basis for 
the prior denials of the claim.

As for the veteran's and her friends and family statements, 
where as here, the determinative issue involves a question of 
a medical diagnosis or causation, competent medical evidence 
is required to reopen the claim.  While the veteran and her 
friends and family as laypersons are competent to say the 
veteran has a rash because they can see it, they are not 
competent to offer opinions that require medical knowledge 
(i.e., diagnosing the rash as seborrheic dermatitis) and 
consequently the statements and testimony do not constitute 
new and material evidence to reopen the claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

For the above reasons, the additional evidence is not new and 
material and the claim of service connection for seborrheic 
dermatitis is not reopened.  38 C.F.R. § 3.156.  As the claim 
is not reopened, the benefit-of-the-doubt standard of proof 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).





Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For a veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for a psychosis if the disability is manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a). 

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111.  To rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 
(2004).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).

Signs or symptoms that may be manifestations of undiagnosed 
illness include signs and symptoms involving skin disorders.  
38 C.F.R. § 3.317(b).

The term "Persian Gulf veteran" means a veteran who served 
on active service in the Southwest Asia Theater of operations 
during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 
38 C.F.R. § 3.317(d)(2).

Reserve component and service medical records, including 
examinations dated in February 1987, October 1987, August 
1988, September 1989, and September 1990, are negative for 
are negative for complaint, finding, or history of a major 
depressive disorder or urticaria except for the August 1988 
examination recoding the veteran's claim of having a history 
of depression.

As to a major depressive disorder, the post-service record 
first shows the veteran being diagnosed as having depression 
at her March 1994 VA examination.  She also underwent VA 
examinations in December 2002 and August 2004.

As to the origins or etiology of the major depressive 
disorder, the March 1994 VA examiner noted that the veteran 
reported a pre-service history of depression with her first 
suicide attempt pre-service in 1980.

At the December 2002 VA examination, which was held for the 
express purpose of ascertaining the origins or etiology of 
the veteran's major depressive disorder, it was opined after 
a review of the record on appeal and an examination of the 
veteran that "[t]here is no evidence of [a] relationship of 
her present depression to any incident of active service from 
December 1990 to April of 1991 . . . ."

At the August 2004 VA examination it was also opined after a 
review of the record on appeal and an examination of the 
veteran that "[t]here was no evidence of treatment for 
depression during or immediately following service."

Moreover, as noted above, a February 2005 VA treatment record 
included the opinion that the veteran's current anxiety 
reaction, depression, is related to her experience in the 
Gulf War.

The record also shows that the claimant served in the Persian 
Gulf from January 1991 to April 1991.

As to urticaria, while the post-service record shows the 
veteran's complaint of a skin rash on a few occasions (see VA 
treatment records dated in May 2005, August 2006, and 
September 2006), it is negative for a diagnosis of urticaria.  
In fact, while seborrheic dermatitis was diagnosed at an 
August 1997 VA general examination, neither that VA examiner 
nor the subsequent VA skin examiners in December 2002 and 
July 2004 diagnosed urticaria. 




Major Depressive Disorder

Initially, the Board will address the presumption of 
soundness question.  In this regard, the Board notes that the 
evidence of the veteran having entered active duty with a 
major depressive disorder consists of a history recorded in 
an August 1988 reserve component examination and in a post-
service VA examination in March 1994. 

On the other hand, both her prior February 1987 and October 
1987 reserve component examinations and her subsequent 
September 1989 and September 1990 reserve component 
examinations were negative for a history of depression.  
Moreover, none of the reserve component examinations or any 
other reserve component or active duty service medical 
records actually diagnosed her with a major depressive 
disorder.  Furthermore, 38 C.F.R. § 3.304(b)(3) (2007), 
provides , in part, that "[s]igned statements of veterans 
relating to the origin, or incurrence of any disease or 
injury made in service if against his or her own interest is 
of no force and effect if other data do not establish the 
fact.  Other evidence will be considered as though such 
statement were not of record."

Therefore, the Board finds that the veteran was presumed 
sound at entrance.  Further, the Board finds that the record 
does not clearly and unmistakably show that her  major 
depressive disorder existed prior to entry onto active duty.  
VAOPGCPREC 3-2003; 38 C.F.R. § 4.57.

The question thus presented by this appeal is whether current 
major depressive resulted from disease or injury in her 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

On the basis of the service medical records, however, a major 
depressive disorder was not shown to have been present during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

As for service connection based on the initial documentation 
of the disability after service pursuant to 38 C.F.R. 
§ 3.303(d), a VA counselor in February 2005 opined that her 
depression was caused by her time in the Persian Gulf.  
Nonetheless, the Board finds more probative the opinion 
provided by the December 2002 VA examiner, because it was 
provided after a review of the record on appeal and an 
examination of the claim by a specialists in the relevant 
field of medicine at an examination.  Evans v. West, 12 Vet. 
App. 22, 30 (1999).  

Further, the initial documentation of major depressive 
disorder in 1994 is well beyond the one-year presumptive 
period for manifestation of a psychosis (which does not 
include major depression) as a chronic disease under 
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

As for the veteran's and her friends' and family's written 
statements to the RO and the July 2001 personal hearing 
testimony relating the claimant major depressive disorder to 
her military service, where as here, the question is one of 
medical causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159. 

Urticaria

The evidence of record contains no evidence that the veteran 
currently has urticaria.  Although the veteran and her 
friends and family are competent to describe symptoms of an 
illness, that is, symptoms capable of lay observation, they 
are not competent to make a medical diagnosis of an illness 
that is medical in nature and not capable of lay observation.  
In other words, there assertions that the veteran has the 
claimed disability in written statements to the RO and in 
personal hearing testimony is not competent evidence to 
establish that she actually has the particular disability 
because neither the claimant or her friends and family are 
qualified through education, training, or experience to offer 
a medical diagnosis that is not capable of lay observation.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  For this reason, the lay statements 
are not competent evidence and must be excluded.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

Accordingly, in the absence of current disability manifested 
as urticaria, there can be no valid claim of service 
connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303 or 
under 38 C.F.R. § 3.317(a)(1) as an undiagnosed illness.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Increased Ratings

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Fibromyalgia

Fibromyalgia with chronic fatigue syndrome is currently rated 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5025. 

Diagnostic Code 5025, fibromyalgia (fibrositis, primary 
fibromyalgia syndrome) with widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms provides a 10 percent rating for symptoms that 
require continuous medication for control; a 20 percent 
rating for symptoms that are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time; and a 40 percent rating for symptoms that are constant, 
or nearly so, and refractory to therapy.

In March 2005 the veteran appeared for a VA examination.  At 
that time, she complained of daily generalized pain, fatigue, 
headaches, sleep disturbance, anxiety, depression, anxiety, 
or Raynaud's-like symptoms, paresthesias, and agitation.  She 
next reported that she had been treated with a number of 
medications with favorable response.  The veteran next 
reported that her adverse symptomatology prevented her from 
performing daily functions or working.  

On examination, she was anxious and uncomfortable.  She had 
muscular pain in both the spine and extremities.  She had 
tender points everywhere including her upper and lower 
extremities and trunk.  Except for reflexes being 3+ in the 
upper and lower extremities, the neurological examination was 
within normal limits.  It was thereafter opined that her 
fibromyalgia is active because the veteran is in constant 
severe excruciating discomfort.  

VA and private treatment records also show the veteran's 
complaints and/or treatment for fibromyalgia.  See VA 
treatment records dated in March 2005 and December 2005.  In 
this regard, when seen at VA in December 2005 it was noted on 
examination that the veteran had constant pain, general 
muscle tenderness, and trigger points. 

The Board finds that given the March 2005 VA examiner's 
findings of constant severe excruciating discomfort with 
objective evidence of trigger pints in the upper and lower 
extremities and the December 2005 VA treatment record that 
also documented constant pain, general muscle tenderness, and 
trigger points that the veteran meets the criteria for a 40 
percent rating for her fibromyalgia with chronic fatigue 
syndrome.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, 
Diagnostic Code 5025.

Headaches

The veteran's headaches are currently rated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8100. 

Under Diagnostic Code 8100, migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the past several months warrant a 30 percent evaluation; a 40 
percent rating is warranted for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

In March 2005 the veteran appeared for a VA examination.  At 
that time, she complained of headaches once ever three days, 
each lasting approximately six hours, and associated with 
nausea, vomiting, photophobia, phonophobia, and blurred 
vision.  She reported that her headaches were being treated 
with medications.  The veteran also reported that she is 
unable to function during the headaches episodes.  On 
examination, cranial nerves and coordination were normal.  
The diagnosis was migraine headaches.

VA treatment records dated in February 2005, May 2005, June 
2005, November 2005, February 2006, May 2006, and August 2006 
also show the veteran's periodic complaints and/or treatment 
for headaches.  As to their severity, in February 2005 the 
veteran complained of daily headaches.  In June 2005, she 
complained of headaches twice a week, and in February 2006 
she reported having a problem with headaches for the previous 
three months.

Although a review of the record on appeal shows the veteran 
having a problem with headaches, which at its worst, occurred 
daily and which she complained to her VA examiner prevents 
her from working, the record is negative for objective 
evidence of the headaches causing severe economic 
inadaptability.  Accordingly, the claim for a rating in 
excess of 30 percent for headaches must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria because there is no evidence of frequent periods of 
hospitalization and/or lost time from work solely due to her 
service-connected fibromyalgia or headaches.  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.


ORDER

The claim of service connection for a major depressive 
disorder is reopened, and to this extent only the appeal is 
granted.

Service connection for a major depressive disorder is denied. 

As new and material evidence has not been presented, the 
claim of service connection for seborrheic dermatitis is not 
reopened and the appeal is denied. 

Service connection for urticaria is denied. 

A 40 percent rating for fibromyalgia with chronic fatigue 
syndrome is granted subject to the laws governing the award 
of monetary benefits.

A rating higher than 30 percent for headaches is denied. 



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


